Title: Resolution on Property Confiscation, 27 November 1777
From: Adams, John
To: 


     
      
       27 November 1777
      
     
     Resolved That it be Earnestly recommended to the several States, as soon as may be, to Confiscate and make sale of all the Real and Personal Estate therein, of such of their Inhabitants and other Persons who have forfeited the same, and the right to the Protection of their respective States; and to invest the money arising from the Sales in Continental Loan office Certificates, to be appropriated in Such manner as the respective States shall hereafter direct.
     Query How the Persons thus forfeiting shall be described, 2. In what manner the Confiscation shall be Conducted. 3. And whether any Law can be framed to oblige a Person who is suspected to be indebted to any of those Estates and no obligation to be found, or even known to be indebted yet Cannot Ascertain the particular Sum &c.?
    